DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation, “wherein the circuitry is further configured to only one of the first video and the second video on the display device according to a user operation”. Claim 11 should be amended to, “wherein the circuitry is further configured to “display” only one of the first video and the second video on the display device according to a user operation”. 
 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,212,439 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown in the table below, for example: 
Regarding claims 1, 13, 14 Araumi teaches a communication terminal, communicable with another communication terminal mounted on a mobile apparatus or with a communication device of the mobile apparatus via a network, for transmitting operation instruction for controlling the mobile apparatus to another communication terminal or the communication device, the communication terminal comprising circuitry configured to (claim 1, col. 40 lines 2-9); receive a first video transmitted by one of the another communication terminal and the communication device and a second video having a wide-angle of view captured by a wide-angle image capturing apparatus, the wide-angle image capturing apparatus being connected to one of the mobile apparatus and the another communication terminal or being configured as a single unit with one of the mobile apparatus and the another communication terminal (claim 1, col. 40 lines 10-18); display, on a display device, at least one of the first video and the second video that are received (claim 1, col. 40 liens 19-20; “display, on a display device, at least one of the first video and the second video that are received”); display, on the display device, a controller for controlling an operation of the mobile apparatus as being superimposed on the at least one of the first video and the second video (claim 1, col. 40 lines 21-24; “display, on the display device, a controller for controlling, at least, traveling of the mobile apparatus superimposed on the at least one of the first video and the second video”). 
Regarding claim 2, Araumi teaches the communication terminal of claim 1, wherein the circuitry is further configured to display a display area of the first video on the display device in a larger size compared to a display area of the second video (claim 1, col. 40 lines 25-28; “wherein the circuitry is further configured to display a display area device in a larger size compared to a display area of the second video”). 
Regarding claim 3 of the instant application corresponds to claim 2 of U.S. Patent No. 11,212,439 B2. 
Claim 4 of the instant application corresponds to claim 3 of U.S. Patent No. 11,2312,439 B2. 
Regarding claim 5, Araumi teaches the communication of terminal of claim 2, wherein the second video is an equirectangular projection video obtained by imaging 360-degree surroundings around the another communication terminal or the mobile apparatus (claim 1, col. 40 lines 29-32; “wherein the second video is an equirectangular projection video obtained by imagining 360-degree surroundings around the second communication terminal or the mobile apparatus”). 
Regarding claim 6, Araumi teaches the communication terminal of claim 3, wherein the circuitry is further configured to receive the first video including one-side video viewed from one imaging direction and another-side video viewed from another imaging direction, different from the one imaging direction, the one-side video and the another-side video being transmitted by the another communication terminal or the communication device, and wherein the circuitry is further configured to display the one-side video, the another-side video, and the second video on the display device (claim 1, col. 40 lines 33-42, “wherein the circuitry is further configured to receive the first video including one-side video viewed from one imaging direction and another-side video viewed from another imaging direction, different from the one imaging direction, the one-side video and the another-side video being transmitted by the second communication terminal or the communication device, wherein the circuitry is further configured to display the one-side video, the another-side video, and the second video on the display device”). 
Regarding claim 7, Araumi teaches the communication terminal of claim 3, wherein the circuity is further configured to display the first video as being superimposed on the second video (claim 1, col. 40 lines 43-44; “wherein the circuitry is further configured to display the first video as being superimposed on the second video”). 
Claim 8 corresponds to claim 4 of the U.S. Patent No. 11,212,439 B2. 
Claim 9 corresponds to claim 5 of the U.S. Patent No. 11,212,439 B2. 
Claim 10 corresponds to claim 6 of the U.S. Patent No. 11,212,439 B2. 
Claim 11 corresponds to claim 7 of the U.S. Patent No. 11,212,439 B2. 
Claim 12 corresponds claim 8 of the U.S. Patent No. 11,212,439 B2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al., (U.S. Pub. No. 2018/0337985 A1) in view of Hussain et al., (U.S. Pub. No. 2018/0035049 A1) and further in view of Hong et al., (U.S. Pub. No. 2017/0068380 A1).
As per claim 1, Nishikawa teaches a communication terminal (fig. 1; telepresence robot 1, [0028]), communicable with another communication terminal mounted on a mobile apparatus via a network, for transmitting operating instruction information for controlling the mobile apparatus to the another communication terminal or the communication device, (fig. 1, fig. 6) configured to: receive a first video transmitted by one of the another communication terminal and the communication device and a second video view captured by an image capturing apparatus ([0028], the audio and video of each of the users UB to UD are constantly output to the telepresence robot A) the imaging capturing apparatus (fig. 1, fig. 3 el. 11) being connected to one of the mobile apparatus and the another communication terminal or being configured as a single nit with one of the mobile apparatus and the another communication terminal (figs. 1,3 and 6); display, on a display device (fig. 3 el. 21), at least one of the first video and the second video that are received ([0028], [0093]); display, on the display device, a controller for controlling an operation of the mobile apparatus (abstract, [0082],[0090], [0122] and fig. 6). Nishikawa does not explicitly disclose the claimed second video having a wide angle view captured by a wide-angle image capturing apparatus, the wide-angle capturing apparatus being connected to one of the mobile apparatus and the another communication terminal or being configured as a single unit with one of the mobile apparatus and the another communication terminal; and a controller for controlling an operation of the mobile apparatus as being superimposed on the at least one of the first video and the second video. 
However Hussain teaches the wide-angle capturing apparatus (panoramic camera, abstract) being connected to the one of the mobile apparatus and the another communication terminal or being configured as a single unit with one of the mobile apparatus and the another communication terminal (abstract, figs. 1-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hussain with Nishikawa for the benefit to provide improved remote virtual presence and allow users freedom to view in the direction they desire, [0005].
Nishikawa (modified by Hussain) does not explicitly disclose a controller for controlling an operation of the mobile apparatus as being superimposed on the at least one of the first video and the second video. 
However, Hong teaches a controller for controlling an operation of the mobile apparatus as being superimposed on the at least one of the first video and the second video (fig. 6a-b; fig 7b, 8a-b; 9a-10b, 12a; abstract, [0116], playback control menu). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hong with Nishikawa (modified by Hussain) for the benefit of providing increase functionality of mobile terminals.
As per claim 2, Nishikawa (modified by Hussain and Hong) as a whole teaches everything as claimed above, see claim 1. Nishikawa does not explicitly disclose wherein the circuitry is further configured to display a display area of the first video on the display device in a larger size compared to a display area of the second video. 
However, Hong teaches wherein the circuitry is further configured to display a display area of the first video on the display device in a larger size compared to a display are of the second video (fig. 8a-8b). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hong with Nishikawa (modified by Hussain) for the benefit of providing increase functionality of mobile terminals.
As per claim 3, Nishikawa (modified by Hussain and Hong) as a whole teaches everything as claimed above, see claim 1. Nishikawa does not explicitly disclose wherein the circuitry is configured to display a display area of the second video on the display device in a larger size compared to the display area of the first video (fig. 8a-8b; fig. 10b).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hong with Nishikawa (modified by Hussain and Hong) for the benefit of providing increase functionality of mobile terminals.
As per claim 4, Nishikawa (modified by Hussain and Hong) as a whole teaches everything as claimed above see claim 1. Nishikawa does not explicitly disclose wherein the circuitry is further configured to display a display area of the second video and a display area of the first video in same size on the display device.
However, Hong teaches wherein the circuitry is further configured to display a display area of the second video and a display area of the first video in a same size on the display device (fig. 9b; fig. 10a). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hong with Nishikawa (modified by Hussain and Hong) for the benefit of providing increase functionality of mobile terminals.
As per claim 5, Nishikawa (modified by Hussain and Hong) as a whole teaches everything as claimed above, see claim 2. Nishikawa does not explicitly disclose wherein the second video is an equirectangular projection video obtained by imaging 360-degree surroundings around the another communication terminal or the mobile apparatus. 
However, Hussain teaches wherein the second video is an equirectangular projection video obtained by imaging 360-degree surrounds around the another communication terminal or the mobile apparatus ([0002], [0016], [0041], [0043],[0047]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hussain with Nishikawa for the benefit to provide improved remote virtual presence and allow users freedom to view in the direction they desire, [0005].
As per claim 7, Nishikawa (modified by Hussain and Hong) as a whole teaches everything as claimed above, see claim 3. Nishikawa does not explicitly disclose wherein the circuitry is further configured to display the first video as being superimposed on the second video. 
However, Hong teaches wherein the circuitry is further configured to display the first video as being superimposed on the second video (fig. 4c). 
As per claim 13, which is the corresponding non-transitory computer-readable medium storing a program with the limitations of the communication terminal recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 14, which is the corresponding display method with the limitations of the communication terminal recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al., (U.S. Pub. No. 2018/0337985 A1) in view of Hussain et al., (U.S. Pub. No. 20185/0035049 A1) in view of Hong et al., (U.S. Pub. No. 2017/0068380 A1) and further in view of He et al., (U.S. Pub. No. 2014/0192212 A1).
As per claim 6, Nishikawa (modified by Hussain and Hong) as a whole teaches everything as claimed above, see claim 3. Nishikawa does not explicitly disclose wherein the circuitry is further configured to receive the first video including one-side video viewed from one imaging direction and another-side video viewed from another imaging direction, different from the one imaging direction, the one-side view and the another-side video being transmitted by the another communication terminal or the communication device, and wherein the circuitry is furthered configured to display the one-side video, the another-side video, and the second video on the display device. 
However, He discloses wherein the circuitry is further configured to receive the first video include one-side video viewed from one imaging direction another-side video viewed from another imaging direction, different from the one imaging direction, the one-side view and the another-side video being transmitted by the another communication terminal or the communication device, and wherein the circuitry is furthered configured to display the one-side video, the another-side video, and the second video on the display device (fig. 14 and [0130]; the image about a view in front of the terminal is displayed on the left side in the middle of the screen, the image about a view behind the terminal is displayed on the right side in the middle of the screen, and the image about a view in 180-degree scope in front of the terminal is displayed on the top of the screen). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of He with Nishikawa (modified by Hussain and Hong) in order to provide a user with improved image quality for simultaneous display of panoramic and front and back scene capturing. 

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al., (U.S. Pub. No. ) in view of Hussain et al., (U.S. Pub. No. 20185/0035049 A1) in view of Hong et al., (U.S. Pub. No. 2017/0068380 A1) and further in view of Suzuki et al., (U.S. Pub. No. 2014/0270692).
As per claim 8, Nishikawa (modified by Hussain and Hong) as a whole teaches everything as claimed above, see claim 7. Nishikawa does not explicitly disclose wherein the circuitry is further configured to: generate a duplicate video obtained by generating a duplicate of a partial angle of view of the second video; and display the duplicate video as being superimposed on the second video. 
However, Suzuki teaches generate a duplicate video obtained by generating a duplicate of a partial angle of view of the second video; and display the duplicate video as being superimposed on the second video (fig. 24 el. 56; the examiner interprets the PIP (picture in picture) of the panoramic video as the duplicate video).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Suzuki with Nishikawa (modified by Hussain  and Hong) for the benefit of providing improved user control, functionality of a mobile display device with improved user interaction and control of mobile device. 
As per claim 9, Nishikawa (modified by Hussain, Hong and Suzuki) as a whole teaches everything as claimed above, see claim 8. Nishikawa does not explicitly disclose wherein the circuitry is configured to: receive an instruction for changing a position of the first video or the duplicate video in the second video; and display the first video or the duplicate video at a position indicated by the received instruction for changing the position.
However, Hong teaches the known concept to receive an instruction for changing a position of the first video or the duplicate video in the second video ([0018], [0028]; fig. 8a-b); and displaying the first video or the duplicate video at a position indicated by the received instruction for changing the position (fig. 8a-8b). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the teachings of Hong with Nishikawa (modified by Hussain and Suzuki) for the benefit of providing increase functionality of mobile terminals.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al., (U.S. Pub. No. 2018/0337985 A1) in view of Hussain et al., (U.S. Pub. No. 20185/0035049 A1) in view of Hong et al., (U.S. Pub. No. 2017/0068380 A1)  further in view of Suzuki et al., (U.S. Pub. No. 2014/0270692) and Yu et al., (U.S. Pub. No. 2016/0191980 A1).
As per claim 10, Nishikawa (Hussain, Hong and Suzuki) as a whole teaches everything as claimed above, see claim 9. Nishikawa does not explicitly disclose wherein the circuitry is further configured to receive an instruction for deleting the duplicate video, an instruction for minimizing the duplicate video, or an instruction for generating a new duplicate video, wherein the circuitry hides the duplicate video when the circuitry receives the instruction for deleting the duplicate video, wherein the instruction minimizes a display size of the duplicate video when the circuitry receives the instruction for minimizing the duplicate video, and wherein the circuitry displays the new duplicate video when the circuitry the instruction for generating the new duplicate video. 
However, Suzuki teaches generating the duplicate video (fig. 24; the PIP (picture in picture) of the displayed panoramic video). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Suzuki with Hussain (modified by Chang, Wozniak, and Hong) for the benefit of providing improved user control, functionality of a mobile display device with improved user interaction and control of mobile device.
However, Yu teaches to receive an instruction for deleting the duplicate video, an instruction for minimizing the duplicate video, or an instruction for generating a new duplicate video, wherein the circuitry hides the duplicate video when the circuitry receives the instruction for deleting the duplicate video, wherein the instruction minimizes a display size of the duplicate video when the circuitry receives the instruction for minimizing the duplicate video, and wherein the circuitry displays the new duplicate video when the circuitry the instruction for generating the new duplicate video (see fig. 29b el. 2916, fig. 36a-c; and [0417], [0453-0455]; deleting the PIP video from the display upon receiving input to delete PIP). Therefore, substituting the teaching of Yu where disclosed is to provide a user with input to control the deletion of picture in picture for a display with Hussain (modified by Chang, Hong and Suzuki) where disclosed is to generate a PIP (duplicate picture), now discloses providing the user control of generating the PIP for the display, which reads upon the claimed limitation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yu with Nishikawa (modified by Hussain, Hong and Suzuki) in order to provide a user with greater control of digital display devices. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al., (U.S. Pub. No. 2018/0337985 A1) in view of Hussain et al., (U.S. Pub. No. 2018/0035049 A1) in view of Hong et al., (U.S. Pub. No. 2017/0068380 A1).
 As per claim 11, Nishikawa (modified by Hussain and Hong) as a whole teaches everything as claimed above, see claim 1. Nishikawa does not explicitly disclose wherein the circuitry is further configured to only one of the first video and the second video on the display device according to a user operation. 
However, Chang teaches wherein the circuitry is further configured to only one of the first video and the second video on the display device according to a user operation ([0031], “the viewing device 102b provides a single stream at a particular time, and the user can switch between the first video stream 364-1 and the second video stream 364-2 using a video source selector 390, which may be a type of user interface control that can provide an operation for the user to select between multiple streams”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chang with Nishikawa (modified by Hussain) in order to provide a more interactive, multi-perspective experience to viewing devices.  
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Nishikawa et al., (U.S. Pub. No. 2018/0213362 A1). 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486